179 F.2d 242
William Burnett NUNN, Appellant,v.UNITED STATES of America, Appellee.
No. 10934.
United States Court of Appeals Sixth Circuit.
December 14, 1949.

Appeal from the United States District Court of Ohio, Southern District; Robert R. Nevin, Judge.
James Doran, Cincinnati, Ohio, for appellant.
Ray J. O'Donnell, Cincinnati, Ohio, Frank J. Richter, Cincinnati, Ohio, for appellee.
Before ALLEN, McALLISTER, and MILLER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the transcript of record and the arguments in open court by the counsel for appellant and for the government, and the court being duly advised,


2
Now, therefore, it is hereby ordered, adjudged, and decreed that the order of the District Court denying appellant's motion to vacate judgment and sentence be and the same is hereby affirmed.